            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 1 of 26




 1                                                     THE HONORABLE RICHARD A. JONES
 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5                           WESTERN DISTRICT OF WASHINGTON
 6   SHARON       ROZEBOOM,     ANTHONY
     LAVALLEY,      BROOKE     ALCANTAR,
 7   MATTHEW         BRESLIN,    MICHAEL               CASE NO. 2:17-cv-01266-RAJ
     BRODSKY, KATHY BUCKLEY, GLENN
 8   COHEN, TERESA DOAN, JOAN DUARTE,                 JOINT MOTION FOR PRELIMINARY
     CHRISTIAN GAVILANES, MICHAEL                      APPROVAL OF FLSA AND RULE 23
 9   LAGOY, LAURA LAKOWSKI, THOMAS                            SETTLEMENT
     LOBELLO, KAYODE LOTT, THOMAS
10   MAIER, JULIUS MALEK, TINA NESBITT,
     NELSON ORTEGA, MARK ROHAN,
11   RODNEY ROSS, TRENT RUSSELL,
     SABRINA SCHOEN, STEPHEN SHRADER,
12   KATHLEEN        SUCHAN,     ROBERTA
     SUCHAN,        ROBERT      TOWNSEL,
13   DOMINICK      VITALE,    AND   RUTH
     WARREN INDIVIDUALLY AND/OR ON
14   BEHALF OF ALL OTHER similarly situated
     individuals,
15
                           Plaintiffs,
16
            v.
17
     DIETZ & WATSON, INC.,
18
                           Defendant.
19

20

21
                                          INTRODUCTION
22
            Plaintiffs Sharon Rozeboom, Anthony LaValley, and Brooke Alcantar, individually and
23
     on behalf of those similarly situated (“Plaintiffs”), and Defendant Dietz & Watson, Inc.
24
     (“Defendant”) (collectively, “parties”), have reached a proposed settlement of (1) Plaintiffs’
25
     unpaid overtime claims arising under the Fair Labor Standards Act (“FLSA”) and six other
26
     states’ wage and hour laws, and (2) a putative Rule 23 California Settlement Class’ claims for

     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                       NICHOLS KASTER PLLP
     OF SETTLEMENT - 1                                                80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                           Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 2 of 26




 1   overtime and related wage and hour claims. Through this joint motion, the parties respectfully
 2   request that the Court preliminarily approve the proposed settlement. As detailed below, the
 3   proposed settlement and plan of distribution are the product of non-collusive, arm’s-length
 4   negotiations by experienced and informed counsel.
 5          This settlement is a fair, adequate, and reasonable resolution of the parties’ bona fide
 6   dispute as to liability and damages under the FLSA, parallel state laws, and under California
 7   law. Accordingly, the parties respectfully request that the Court: (1) preliminarily approve the
 8   settlement; (2) certify the proposed Rule 23 California Settlement Class for purposes of
 9   settlement; (3) appoint Nichols Kaster, PLLP as Class Counsel; (4) approve the form and
10   distribution method of the three proposed Notices of Settlement; and (5) schedule the final
11   approval hearing and deadlines for briefing on the question of whether the proposed settlement
12   should be finally approved as fair, reasonable, and adequate pursuant to Rule 23(e)(2).
13                           PROCEDURAL AND FACTUAL HISTORY
14   I.     LITIGATION, DISCOVERY, AND SETTLEMENT
15          A.      Procedural History and Claims
16          On August 21, 2017, Plaintiffs Sharon Rozeboom and Anthony LaValley filed a
17   collective and class action, alleging that Defendant failed to properly pay them and other
18   similarly situated Merchandisers overtime pay in violation of the Fair Labor Standards Act, 29
19   U.S.C. § 201, et seq. (“FLSA”), Washington state wage and hour law, and Massachusetts state
20   wage and hour law. (Compl., ECF No. 1.)
21          On November 6, 2017, Plaintiffs moved to conditionally certify a nationwide FLSA
22   collective action of Merchandisers. (ECF No. 20.) The Court granted Plaintiffs’ motion on
23   May 17, 2018 and certified the following FLSA Collective:
24
            All persons who are or were employed by Dietz & Watson, Inc. as Merchandisers, also
25          referred to as Sales Merchandisers, or who were in other job titles performing similar
            duties, working within the United States at any time from three (3) years prior to the
26          filing of the initial Complaint in this action.


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                         NICHOLS KASTER PLLP
     OF SETTLEMENT - 2                                                  80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                             Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 3 of 26




 1   (Order, ECF No. 33.) As a result of conditional certification, the FLSA Collective consists of a
 2   total of 91 Plaintiffs and Opt-In Plaintiffs who work(ed) for Defendant across the country.
 3          As contemplated by the proposed settlement, Plaintiffs filed a First Amended Complaint
 4   that removed the putative Washington Rule 23 class, added a putative California Rule 23 class,
 5   added individual state law claims that correspond with certain Plaintiffs’ FLSA claims and
 6   other California wage and hour claims, and specified the assertion of overtime claims to cover
 7   the period after Defendant reclassified Merchandisers as non-exempt employees in December
 8   2016. In total, the First Amended Complaint includes the following claims:
 9

10          •         Failure to pay federal overtime premiums under the FLSA, 29 U.S.C. § 201, et
                      seq. (Collective Action);
11          •         Failure to pay California overtime premiums under Cal. Wage Order No. 4; Cal.
                      Labor Code §§ 510, 1194 (California Class Action);
12          •         Failure to pay final wages under Cal. Labor Code §§ 201, 202 & 203 (California
                      Class Action);
13
            •         Failure to provide accurate itemized wage statements under Cal. Labor Code §
14                    226 (California Class Action);
            •         California rest break and meal period provisions under Cal. Wage Order No. 4;
15                    Cal. Labor Code §§ 226 et seq., 512 (California Class Action);
            •         California Unfair Competition Law under Cal. Bus. & Prof. Code §§ 17200 et
16
                      seq. (California Class Action);
17          •         Failure to pay overtime premiums under Washington, Massachusetts, New
                      York, Pennsylvania, and Illinois law for individual plaintiffs who worked in
18                    these states;
            •         Failure to provide rest and meal periods under Washington law, RCW 49.12.020
19
                      and WAC 296-126-092 for individuals who worked in Washington;
20          •         New York Wage Theft Prevention Act claims for individuals who worked in
                      New York.
21
            (First Amended Compl., ECF No. 87.)
22
            Defendant denies liability and contends that its Merchandisers were properly classified
23
     as exempt from federal and state overtime laws, and thus were not entitled to overtime wages,
24
     along with other defenses. (Answer, ECF No. 14 at ¶ 53.) Defendant also maintains that its
25
     post-reclassification method of paying overtime compensation complied with state and federal
26
     overtime laws.

     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                         NICHOLS KASTER PLLP
     OF SETTLEMENT - 3                                                  80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                             Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 4 of 26




 1          B.      Discovery and Mediation
 2          The parties engaged in discovery by exchanging written discovery requests and
 3   responses. (Desai Decl. at ¶ 3.)      Defendant produced hundreds of documents, including
 4   company policies, job descriptions, performance evaluations, and other documents related to
 5   Plaintiffs’ job duties; payroll data, showing Merchandisers’ weekly earnings and time-off from
 6   work; and timekeeping data for the post-reclassification period. (Id.)
 7          The parties subsequently agreed to attend a mediation session, which took place on
 8   November 29, 2018, with experienced mediator Richard Sher of Sher Corwin Winters LLC in
 9   St. Louis, Missouri. The parties reached an agreement on the date of the mediation, after
10   accepting a mediator’s proposal, and executed a memorandum of understanding on December
11   3, 2018. (Id. at ¶ 4.) The parties executed their complete settlement agreement on January 4,
12   2019. (Ex. 1, Settlement Agreement.)
13   II.    EXPLANATION OF THE SETTLEMENT
14          A.      The Scope of the Settlement Class
15          The scope of the settlement includes all 91 eligible Plaintiffs and Opt-in Plaintiffs in the
16   conditionally certified collective class, as well as all members of the proposed Rule 23
17   California Settlement Class defined as “All individuals who are or were employed by
18   Defendant in California as Merchandisers, also referred to as Sales Merchandisers, at any time
19   during the period from August 21, 2013 to December 3, 2018.” (Ex. 1, Settlement Agreement
20   at ¶ 17.) There are total of 44 putative Rule 23 California Settlement Class members, 15 of
21   whom are also Opt-in Plaintiffs. Accordingly, there are a total of 120 eligible individuals in the
22   settlement. (Desai Decl. at ¶ 5.)
23          The parties stipulated to certification of the Rule 23 California Settlement Class for
24   settlement purposes only. (See infra, Argument Section I, requesting certification of the Rule
25   23 California Settlement Class.)
26


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 4                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 5 of 26




 1          B.      The Settlement Amount and Initial Allocation of Settlement Funds
 2          The proposed settlement resolves the claims of all 120 Opt-in Plaintiffs and putative
 3   Rule 23 California Settlement Class Members (collectively, “Settlement Class Members”) for
 4   $1,675,000.00 (“Gross Settlement Amount”). (Ex. 1, Settlement Agreement at ¶ 20.) The
 5   Gross Settlement Amount will be used to provide compensation to the Settlement Class
 6   Members who do not exclude themselves from the settlement, and to pay any approved
 7   attorneys’ fees, out-of-pocket litigation expenses, settlement administration costs, and proposed
 8   service payments to Class Representatives. (Id.)
 9          From the Gross Settlement Amount, the following deductions are proposed, subject to
10   Court approval, to create the Net Allocation Fund of $1,225,250.00: (1) $418,750.00 for
11   Plaintiffs’ counsel’s attorneys’ fees (25% of the Gross Settlement Amount); (2) $14,000.00 for
12   Plaintiffs’ counsel’s out-of-pocket litigation expenses, (3) settlement administration costs up to
13   a maximum amount of $2,500.00, (4) $2,500.00 for a contingency fund to correct any errors
14   relating to the allocations; and (5) Named Plaintiff/Class Representatives’ service payments in
15   the amount of $5,000.00 each to Named Plaintiffs Rozeboom and LaValley and $2,000.00 for
16   Named Plaintiff Alcantar. (Ex. 1, Settlement Agreement at ¶ 23.) Plaintiffs’ counsel will
17   petition the Court for approval of these amounts at final approval. Any unused portion of the
18   contingency fund and any unapproved amounts would be reallocated in the final settlement
19   allocations on a pro rata basis to those Settlement Class Members included in the final
20   settlement.
21          To calculate each Settlement Class Member’s pro rata share of the Net Allocation
22   Fund, Plaintiffs’ counsel used each individual’s payroll, non-work hours, and timekeeping data
23   from Defendant. (Desai Decl. at ¶ 6.) Using this data and interviews with Opt-In Plaintiffs,
24   Plaintiffs’ counsel conducted an individualized analysis of each Settlement Class Member’s
25   potential damages, weeks worked during the relevant statutory period, salary earnings and non-
26   work hours as reflected in the payroll data, and applied a uniform estimate of overtime hours


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 5                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 6 of 26




 1   worked each week. (Id.) Additional discounts were applied to both the California Rule 23
 2   overtime claims and to the remaining California Rule 23 claims (i.e., meal and rest break,
 3   waiting time, and itemized wage statement claims) to account for additional risks of litigation,
 4   including certification, based on the assessment of Plaintiffs’ counsel. (Id.) In an effort to
 5   provide meaningful recovery for Settlement Class Members’ FLSA claims, the parties also
 6   agreed to institute a $250.00 minimum settlement amount floor. 1 (Id. at ¶ 7.)
 7          Lastly, Plaintiffs’ counsel calculated the full potential recovery to be approximately
 8   $5,167,000. (Id. at ¶ 8.) The $1,675,000 Gross Settlement Amount provides a significant
 9   recovery for Settlement Class Members, with an individual average recovery of approximately
10   $9,900, after the deduction of attorneys’ fees and out-of-pocket litigation costs, settlement
11   administration costs, the contingency fund, and service payments.
12
            C.      Notice of Settlement to the Settlement Class Members and Release of
13                  Claims

14          The parties request approval of three Notices of Settlement to: (1) Opt-in Plaintiffs only

15   (“FLSA Notice”), (2) Rule 23 California Settlement Class members only (“Rule 23 Notice”),

16   and (3) Opt-in Plaintiffs who are also Rule 23 California Settlement Class members (“FLSA

17   and Rule 23 Notice”). The three Notices are tailored to each group receiving the Notice, which

18   will help avoid confusion regarding the settlement. Further, to save costs and allow more of the

19   settlement funds to be allocated to Settlement Class Members, the parties also propose that

20   Plaintiffs’ counsel serve as the administrator for disseminating the Notices and receiving the

21   Settlement Class Members’ responses to the settlement.         The parties propose a different

22   administrator, JND Legal Administration, to process and disseminate the settlement funds.

23

24   1
       The Settlement Agreement also provides that if more than two individuals reject or opt-out of
25   the Settlement, Defendant shall have the right to void the Settlement by providing written
     notice of such election to Plaintiffs’ Counsel within 14 days of the Participation Deadline. (Ex.
26   1, Settlement Agreement at ¶ 48.)


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 6                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 7 of 26




 1          If the Court grants the proposed Notices, Plaintiffs’ counsel will mail the Notices via
 2   U.S. postal mail to Settlement Class Members’ last known address, which will be determined
 3   by Plaintiffs’ counsel upon reviewing information provided by Defendant and updating listed
 4   addressed through the use of available address databases. (Ex. 1, Settlement Agreement at ¶
 5   61.) To help ensure the receipt of the Notices, Plaintiffs’ counsel will also distribute them via
 6   email to each Settlement Class Member’s last known personal email address. (Id.)
 7          All three Notices will inform the Settlement Class Members of their pro rata share of
 8   the Net Settlement Amount. The Notices will also explain to the recipient why they are
 9   receiving the Notice, and will be followed with an explanation about the lawsuit, how the
10   settlement was reached, how their settlement offers were calculated, and what the benefits and
11   consequences to settlement are. The Notices further provide information as to who Plaintiffs’
12   counsel are and how they will be paid. The Notices and Settlement Agreement set forth the
13   options that Settlement Class Members have with respect to the settlement and the
14   consequences that flow from each option in terms of payment and dismissal and release of
15   claims. (Ex. 1, Settlement Agreement at ¶¶ 39-42, 54-58; Exs. 2-4, Proposed Notices.)
16          D.      The Final Distribution of Settlement Funds to Settlement Class Members
17          If the Court grants preliminary approval of the proposed settlement, Settlement Class
18   Member will have sixty (60) days from the date the Notices were mailed and emailed to
19   respond. Those FLSA Collective Members who complete the Release of Claims Form and
20   those members of the Rule 23 California Settlement Class who do not opt out of the settlement
21   within the 60-day deadline (“Participating Settlement Class Members”) will have settlement
22   proceeds distributed to them on a pro rata basis, as explained above. After expiration of the
23   60-day deadline, any unused or unclaimed funds (including any amounts not used from the
24   contingency fund, as well as any amounts not approved by the Court for attorneys’ fees and
25   out-of-pocket litigation     costs, settlement administration, and Named Plaintiff/Class
26   Representative service awards) will be reallocated pro rata to Participating Settlement Class


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                         NICHOLS KASTER PLLP
     OF SETTLEMENT - 7                                                  80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                             Minneapolis, MN 55402
             Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 8 of 26




 1   Members. No part of the Gross Settlement Amount shall be retained by Defendant other than:
 2   (1) any portion of the Net Allocation Fund and associated pro rata share of attorneys’ fees
 3   allocated to potential Settlement Class Members who decline to participate in the settlement
 4   and request withdrawal of their opt-in consent form; and (2) any portion of the Net Allocation
 5   Fund and associated pro rata share of attorneys’ fees to potential Settlement Class Members
 6   who opt out of the Rule 23 California Settlement Class. (Ex. 1, Settlement Agreement at ¶ 43.)
 7           After the final allocation amounts have been determined, the Settlement Agreement
 8   provides that the Settlement Administrator, JND Legal Administration, will send each
 9   Participating Settlement Class Member two settlement checks consisting of the following: (a)
10   one-half of each Settlement Class Member Payment will be paid and reported as wages for tax
11   purposes, subject to withholding, with the Participating Settlement Class Member receiving an
12   IRS Form W-2; and (b) the other half of each Settlement Class Member Payment will be
13   treated as a settlement of the Participating Settlement Class Member’s claim for liquidated
14   damages, exemplary damages, and interest and will be paid and reported on an IRS Form 1099.
15   (Id. ¶ 49.)
16           Within 14 days of the Settlement Effective Date, as defined in the Settlement
17   Agreement (id. at ¶ 10), Defendant will deposit the Gross Settlement Amount (plus the amount
18   calculated by the Settlement Administrator for the employer’s portion of payroll taxes and also
19   any Settlement Administrator costs in excess of $2,500.00), into a Qualified Settlement Fund
20   established by the Settlement Administrator. (Id. at ¶ 51.) Within 14 days of Defendant
21   depositing the funds, the Settlement Administrator shall process all settlement awards and
22   prepare and distribute settlement award payment checks to Participating Settlement Class
23   Members, and will also distribute the Court-approved attorneys’ fees and costs to Plaintiffs’
24   counsel. (Id. at ¶ 52.)
25           If for any other reason there is a residual amount of the Gross Settlement Amount
26   remaining after final distribution and the expiration of the time period to cash settlement checks


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 8                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 9 of 26




 1   (120 days), the Settlement Agreement provides that such amount will be donated to the
 2   Employee Rights Advocacy Institute For Law & Policy, which is a non-profit tax-exempt
 3   charitable and educational organization under Section 501(c)(3) of the IRS Code. (Id. at ¶ 60.)
 4                                            ARGUMENT
 5
     I.     CERTIFICATION OF PLAINTIFFS’ CALIFORNIA STATE LAW CLAIMS
 6          UNDER FED. R. CIV. P. 23 IS APPROPRIATE FOR SETTLEMENT
            PURPOSES.
 7
            For purposes of settlement, the parties request certification of the Rule 23 California
 8
     Settlement Class.    Even in the context of settlement, courts must determine whether the
 9
     proposed representatives fulfill the requirements of Federal Rule of Civil Procedure 23. Staton
10
     v. Boeing Co., 327 F.3d 938, 952 (9th Cir. 2003); Hanson v. MGM Resorts Int’l, 2018 WL
11
     3630284, at *2 (W.D. Wash. July 31, 2018) (Jones, J.); Fed. R. Civ. P. 23(e). For a class to be
12
     certified, it must meet four prerequisites of Rule 23(a): numerosity, commonality, typicality,
13
     and adequacy. Fed. R. Civ. P. 23(a). Because Plaintiffs seek to certify the class under Rule
14
     23(b)(3), this class action must also satisfy the requirements of superiority and predominance.
15
     Fed. R. Civ. P. 23(b)(3).
16
            Here, Plaintiffs have satisfied the class certification requirements for the proposed class
17
     of “all individuals who are or were employed by Defendant in California as Merchandisers,
18
     also referred to as Sales Merchandisers, at any time during the period from August 21, 2013 to
19
     December 3, 2018.”
20
            Because each of the requirements of Rule 23(a) and 23(b)(3) have been met, the Court
21
     should grant certification for purposes of settlement.
22
            A.      The Prerequisites of Rule 23(a) Are Satisfied for Purposes of Settlement
23
                    1.      The Proposed Class Meets the Numerosity Requirement
24
            Rule 23(a)(1) requires that the class be “so numerous that joinder of all members is
25
     impracticable.” Fed. R. Civ. P. 23(a)(1). The numerosity requirement is “not tied to any fixed
26
     numerical threshold.” Rannis v. Recchia, 380 Fed. App’x 646, 651 (9th Cir. 2010). However,

     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 9                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 10 of 26




 1   courts generally find that classes of at least 40 members are sufficiently numerous to meet this
 2   requirement. See, e.g., Blough v. Shea Homes, Inc., 2014 WL 3694231, at *6 (W.D. Wash. July
 3   23, 2014) (citing Novella v. Westchester County, 661 F.3d 128, 143 (2d Cir.2011) (reciting the
 4   view of many district courts that classes of 40 or more generally meet the numerosity
 5   requirement).
 6          Here, the Rule 23 California Settlement Class consists of 44 Merchandisers and meets
 7   the standard for numerosity for settlement purposes.
 8                   2.     The Proposed Class Shares Common Questions of Law and Fact
 9          Rule 23(a)(2) requires that “there are questions of law or fact common to the class.”
10   Fed. R. Civ. P. 23(a)(2). To fulfill this requirement, all questions need not be common,
11   “even a single common question will do.” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 359
12   (2011) (internal quotations and alterations omitted).         The thrust of the commonality
13   requirement is “the capacity of a classwide proceeding to generate common answers apt to
14   drive the resolution of the litigation.” Id. at 350. Moreover, plaintiffs’ “claims must depend
15   upon a common contention . . . which means that determination of its truth or falsity will
16   resolve an issue that is central to the validity of each one of the claims in one stroke.” Id. The
17   Ninth Circuit has articulated this prong as requiring “a single significant question of law or
18   fact.” Abdullah v. U.S. Sec. Assocs., Inc., 731 F.3d 952, 957 (9th Cir. 2013) (italics in original)
19   (quoting Mazza v. Am. Honda Motor Co., 666 F.3d 581, 589 (9th Cir. 2012)).
20          Here, questions of law and fact are common to the proposed class for settlement
21   purposes. The common issues asserted by Plaintiffs include: (1) whether Defendant improperly
22   classified the Rule 23 California Settlement Class as exempt from overtime pay prior to
23   Defendant reclassifying its Merchandisers in December 2016 and failed to pay them
24   appropriate overtime compensation; (b) whether Defendant failed to pay the Rule 23 California
25   Settlement Class appropriate overtime compensation after Defendant reclassified its
26   Merchandisers as non-exempt under California law; (c) whether Defendant failed to pay final


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                           NICHOLS KASTER PLLP
     OF SETTLEMENT - 10                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                               Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 11 of 26




 1   wages and provide accurate itemized wage statements to the Rule 23 California Settlement
 2   Class as required by Labor Code §§ 201, 202, 203 and 226; (d) whether Defendant failed to
 3   provide required rest and meal breaks to the Rule 23 California Settlement Class, in violation of
 4   Wage Order No. 4; Cal. Labor Code §§ 226 et seq., 512; (e) whether Defendant violated the
 5   California Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200 et seq.; and (f)
 6   the proper measure of damages alleged by the Rule 23 California Settlement Class. (See First
 7   Amended Compl., ECF No. 87 at ¶ 61.)
 8           Regardless of where or when they worked for Defendant, Plaintiffs maintain that
 9   proposed Class Representative Alcantar and the putative Rule 23 California Settlement Class
10   shared the same primary job duties: merchandising Defendant’s deli products. (ECF No. 20,
11   Plfs.’ Mot. For Conditional Cert. at 4-5.) Defendant did not pay them overtime compensation
12   as a result of its classification decision, but they worked over 40 hours in a workweek. (Id.)
13   And Defendant asserts the same exemption defenses as to the Merchandisers―the
14   administrative and outside sales exemptions―both of which require an analysis on
15   Merchandisers’ job duties. 8 C.C.R. §§ 11040(1)(A)(2)(a); 11040(1)(C); 11040(2)(M). Because
16   Plaintiff Alcantar and the putative Rule 23 California Settlement class performed the same
17   primary duties, Plaintiffs assert that the applicability of either exemption defense would rise or
18   fall together.
19           As to the itemized wage statement, final wages and UCL claims, the Court should
20   certify these derivative claims because they similarly turn on the exemption analysis—if
21   Merchandisers were non-exempt and worked overtime before December 2016, Plaintiffs allege
22   that their wage statements were incomplete, those who have left employment were not paid all
23   wages due at the time and are owed waiting time penalties and the failure to pay certain wages
24   due under California law would give rise to liability under the UCL.
25

26


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 11                                                  80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
              Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 12 of 26




 1            Plaintiffs also allege the common claim that Defendant failed to provide and
 2   compensate her and other Merchandisers their legally required rest and meal breaks. (First
 3   Amended Compl., ECF No. 87 at ¶ 39.)
 4            Further, after Defendant reclassified its Merchandisers in approximately December
 5   2016, it applied the same compensation plan to Plaintiff Alcantar and other Merchandisers.
 6   (First Amended Compl., ECF No. 87 at ¶ 45.) More specifically, if Merchandisers recorded
 7   between 40 and 45 hours of overtime in a workweek, Defendant would pay them a lump sum of
 8   five hours of overtime. (Id.) Plaintiffs contend that the question of whether this compensation
 9   method complied with California law would apply to all Merchandisers. Plaintiff Alcantar also
10   alleges that she and other Merchandisers were required to perform work-related tasks during
11   their lunch periods, and integral and indispensable work-related duties at their homes prior to
12   leaving for the first store, or after returning home from their last store, such as checking email
13   and phone messages, preparing for upcoming store visits and demonstrations, studying training
14   scripts, and preparing reports. (Id.) Plaintiffs allege that Merchandisers were not paid for such
15   unrecorded hours, and determining whether such duties are compensable would rely on
16   common evidence.
17            Lastly, individual damages issues generally cannot defeat certification. See Leyva v.
18   Medline Industries, Inc., 716 F.3d 510, 514 (9th Cir. 2013).
19                   3.      The Plaintiffs’ Claims Are Typical of the Proposed Class Claims
20            Fed. R. Civ. P. 23(a)(3) requires that “the claims or defenses of the representative
21   parties are typical of the claims or defenses of the class.” The purpose of this requirement is
22   “to assure that the interest of the named representative aligns with the interests of the class.”
23   Hanon v. Dataproducts Corp., 976 F.2d 497, 508 (9th Cir. 1992). This inquiry asks whether
24   the representative claims are “reasonably co-extensive with those of absent class members; they
25   need not be substantially identical.” Hanlon v. Chrysler Corp., 150 F.3d 1011, 1020 (9th Cir.
26   1998).


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 12                                                  80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 13 of 26




 1          Here, proposed Class Representative Alcantar worked as a Merchandiser during the
 2   relevant time-frame in California, and her claims are the same as other Merchandisers: that
 3   Defendant failed to properly compensate her for hours worked and that Defendant failed to
 4   provide and compensate for missed rest and meal breaks under California law.                             All
 5   Merchandisers in this case claim they have suffered the same injury—unpaid overtime, along
 6   with missed and/or unpaid meal and rest breaks.
 7                  4.       The Proposed Class Representative is Adequate
 8          Rule 23(a)(4) requires that “the representative parties will fairly and adequately protect
 9   the interests of the class.” Fed. R. Civ. P. 23(a)(4). “Resolution of two questions determines
10   legal adequacy: (1) do the named plaintiffs and their counsel have any conflicts of interest with
11   other class members and (2) will the named plaintiffs and their counsel prosecute the action
12   vigorously on behalf of the class?” Hanlon, 150 F.3d at 1020. Here, the proposed class
13   representative, Plaintiff Alcantar, satisfies the adequacy requirement for settlement purposes
14   because she seeks the same legal relief—overtime pay and meal and rest break compensation—
15   as the proposed class. She shares the same interest in securing relief for the claims at issue, and
16   there is no evidence of any conflict of interest.
17          Further, Plaintiff Alcantar has retained experienced counsel.           Plaintiffs’ counsel is
18   qualified, experienced, and able to conduct this litigation on behalf of the proposed class.
19   (Desai Decl. at ¶ 9; Ex. 5, Firm Resume.) Reena I. Desai is a Partner at Nichols Kaster, PLLP,
20   and has represented thousands of employees in class and collective wage and hour cases for
21   nearly 10 years. (Desai Decl. at ¶ 10.) For these reasons, the Court should appoint Nichols
22   Kaster as class counsel pursuant to Fed. R. Civ. P. 23(g).
23          B.      The Prerequisites of Rule 23(b)(3) Are Met for Settlement Purposes
24          Rule 23(b)(3) requires that “questions of law or fact common to class members
25   predominate over any questions affecting only individual members,” and a showing that a class
26   action is a superior method of adjudication for the “fair and efficient adjudication of the


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                           NICHOLS KASTER PLLP
     OF SETTLEMENT - 13                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                               Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 14 of 26




 1   controversy.” Fed. R. Civ. P. 23(b)(3). This requirement determines whether the proposed
 2   class is “sufficiently cohesive” to warrant class treatment. Amchem Prods., Inc. v. Windsor, 521
 3   U.S. 591, 623 (1997).
 4          First, the predominance requirement considers whether common issues in a proposed
 5   class action “are more prevalent or important than the non-common, aggregation-defeating,
 6   individual issues.” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036, 1045 (2016) (internal
 7   quotations omitted). “The main concern in the predominance inquiry . . . is the balance
 8   between individual and common issues.” Troy v. Kehe Food Distrib., Inc., 276 F.R.D. 642, 656
 9   (W.D. Wash. 2011). Here, all Rule 23 California Settlement Class Members share a common
10   set of factual and legal issues that predominate, including: (1) Defendant’s common
11   compensation policies and basis for classifying the Rule 23 California Settlement Class
12   Members as exempt during the relevant time period until approximately December 2016; (2)
13   Defendant’s uniform compensation structure for Merchandisers and time-keeping requirements
14   from approximately December 2016 until the end of the relevant time period; (3) the common
15   primary job duties shared by the Rule 23 California Settlement Class Members; and (4)
16   Defendant’s uniform meal and rest break policies and enforcement thereof. Therefore, the Rule
17   23 California Settlement Class meets the predominance requirement for settlement purposes.
18          Second, the court considers the following factors to determine superiority: (1) the class
19   members’ interests in individually controlling the prosecution or defense of separate actions;
20   (2) the extent and nature of any litigation concerning the controversy already begun by or
21   against class members; (3) the desirability or undesirability of concentrating the litigation of the
22   claims in the particular forum; and (4) the likely difficulties in managing a class action. Fed. R.
23   Civ. P. 23(b)(3). First, Plaintiffs’ counsel is not aware of any putative class members who have
24   expressed an interest in individually pursuing their claims against Defendant.                      Second,
25   Plaintiffs’ counsel is not aware of any other lawsuits, either individuals or as a class,
26   concerning Merchandisers’ unpaid overtime claims against Defendant. Third, all of the Rule 23


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                           NICHOLS KASTER PLLP
     OF SETTLEMENT - 14                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                               Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 15 of 26




 1   California Settlement Class Members worked for Defendant in California and are subject to
 2   Ninth Circuit precedent, making this forum appropriate.            Fourth, class certification for
 3   settlement purposes automatically satisfies the manageability factor. See Amchem Prods., Inc.,
 4   521 U.S. at 620 (“Confronted with a request for settlement-only class certification, a district
 5   court need not inquire whether the case, if tried, would present intractable management
 6   problems.”).
 7          C.       The Court Should Appoint Plaintiffs’ Counsel as Class Counsel
 8          Generally, a court that certifies a class must appoint class counsel. See Fed. R. Civ. P.
 9   23(g)(1)(A). The Rule lists the following factors for consideration: (1) the work counsel has
10   done in identifying or investigating potential claims in the action; (2) counsel’s experience in
11   handling class actions, other complex litigation, and claims of the type asserted in the action;
12   (3) counsel’s knowledge of the applicable law; and (4) the resources counsel will commit to
13   representing the class. Id. The court may also consider “any other matter pertinent to counsel’s
14   ability to fairly and adequately represent the interests of the class.” Fed. R. Civ. P. 23(g)(1)(B).
15          Here, Plaintiffs request that Nichols Kaster be appointed as class counsel. As explained
16   above, Nichols Kaster has diligently litigated this action thus far, and after substantial
17   investigation and analysis, negotiated a fair and reasonable settlement with the assistance of
18   mediator Richard Sher. As outlined in Nichols Kaster’s Firm Resume, this firm has substantial
19   credentials in class and collective action litigation. (See Desai Decl. at ¶ 11; Ex. 5, Firm
20   Resume.)
21
     II.    THE COURT SHOULD GRANT PRELIMINARY APPROVAL OF THE
22          PROPOSED SETTLEMENT

23          A.      Applicable Legal Standard

24          The FLSA and Fed. R. Civ. P. 23(e) require judicial approval for the settlement of

25   claims brought on a class and collective-action basis. 29 U.S.C. § 216(b); Fed. R. Civ. P. 23(e).

26   A court may only approve a settlement on finding that it is fair, reasonable, and adequate. Fed.


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                            NICHOLS KASTER PLLP
     OF SETTLEMENT - 15                                                    80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                                Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 16 of 26




 1   R. Civ. P. 23(e)(2); see also Hanlon, 150 F.3d at 1026.           This Court has considered the
 2   following factors to assess the fairness of a settlement:
 3          (1) the strength of the plaintiff’s case; (2) the risk, expense, complexity, and
 4          likely duration of further litigation; (3) the risk of maintaining class action status
 5          throughout the trial; (4) the amount offered in settlement; (5) the extent of
 6          discovery completed and the stage of the proceedings; (6) the experience and
 7          view of counsel; (7) the presence of a governmental participant; and (8) the
 8          reaction of the class members of the proposed settlement.
 9   Hanson, 2018 WL 3630284, at *4) (citing In re Bluetooth Headset Prods. Liability Litig., 654
10   F.3d 935, 946 (9th Cir. 2011)); see also Fed. R. Civ. P. 23(e)(2) (outlining similar factors for
11   approval of settlement).
12          In reviewing a proposed FLSA collective settlement, the Court “must determine
13   whether the settlement represents a ‘fair and reasonable resolution of a bona fide dispute.’”
14   Grewe v. Cobalt Mortg., Inc., 2016 WL 4014114, at *1 (W.D. Wash. July 27, 2016) (quoting
15   Selk v. Pioneers Mem’l Healthcare Dist., 159 F. Supp. 3d 1164 (S.D. Cal. 2016)). If the Court
16   determines that a bona fide dispute exists, then it determines whether the settlement is fair and
17   reasonable. Selk, 159 F. Supp. 3d at 1172. In doing so, the Court applies the requirements of
18   Rule 23(e) by analogy to the FLSA context. Id.
19          B.      A Bona Fide Dispute Exists Between the Parties
20          A bona fide dispute exists when plaintiffs’ claims raise legitimate questions about “the
21   existence and extent of Defendant’s FLSA liability.” Ambrosino v. Home Depot U.S.A., Inc.,
22   2014 WL 1671489, at *1 (S.D. Cal. Apr. 28, 2014). The Court may not grant approval of a
23   compromise settlement if plaintiffs are “clearly entitled to the compensation they seek.” Selk,
24   159 F. Supp. 3d at 1174. “If the settlement reflects a reasonable compromise over issues that
25   are actually in dispute, the Court may approve the settlement in order to promote the policy of
26


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                            NICHOLS KASTER PLLP
     OF SETTLEMENT - 16                                                    80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                                Minneapolis, MN 55402
             Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 17 of 26




 1   encouraging settlement of litigation.” Grewe, 2016 WL 4014114, at *1 (internal citations
 2   omitted).
 3           Here, the parties present a bona fide dispute related to Defendant’s classification of
 4   Merchandisers as exempt employees under federal and state law overtime requirements and
 5   Defendant’s partial lump-sum overtime payment method after reclassification of the
 6   Merchandiser position. Defendant denies that it violated any federal or state wage and hour
 7   laws in either of these pay practices. In response to Plaintiffs’ claims as detailed above,
 8   Defendant argues that Merchandisers were properly classified as exempt prior to December
 9   2016.    When Defendant reclassified Merchandisers in response to changes in the FLSA
10   regulations, it maintains that it properly compensated Merchandisers for hours worked and
11   overtime and properly provided meal and rest breaks as required. Moreover, the parties dispute
12   whether FLSA liquidated damages or a three-year statute of limitations period applies, whether
13   a half-time or time-and-one-half multiplier to the overtime claims applies to calculate the
14   amount of overtime damages owed (if any), the number of hours Plaintiffs worked, and other
15   legal and factual disputes related to liability and damages. Both parties firmly believe in the
16   merits of their respective claims and defenses, but the parties agree that a compromise is
17   appropriate given the time and expenses associated with continued litigation, along with the
18   uncertainty of dispositive motion practice, trial, and appeal. Thus, this factor weighs in favor
19   of settlement approval.
20
             C.     The Proposed Settlement is Fair, Reasonable, and Adequate as Required by
21                  Fed. R. Civ. P. 23(e) and the FLSA

22                  1.     The Proposed Settlement Adequately Evaluates the Strength of the
                           Case, the Risk of Further Litigation, and the Risk of Maintaining
23                         Class Action Status
24           When evaluating the strengths and risks in further litigation, the court gives the
25   “recommendations of plaintiffs’ counsel . . . a presumption of reasonableness.” In re
26   Omnivision Techs., Inc., 559 F. Supp. 2d 1036, 1043 (N.D. Cal. 2008). Moreover, continuing


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                        NICHOLS KASTER PLLP
     OF SETTLEMENT - 17                                                80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                            Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 18 of 26




 1   to litigate these claims through trial and appeals would be complex and expensive. See Rinky
 2   Dink, Inc. v. World Bus. Lenders, LLC, 2016 WL 4052588, at *5 (W.D. Wash. Feb. 3, 2016).
 3   The parties believe in the merits of their claims and defenses, but given the uncertainty of
 4   subsequent motion practice and trial and the expenses associated with continuing discovery and
 5   preparing for trial, they believe that this settlement is appropriate. The parties thus desire to
 6   resolve this case by way of a negotiated settlement payment by Defendant in exchange for a
 7   final judgment and release. See Lynn’s Food Stores, Inc. v. U.S. Dep’t of Labor, 679 F.2d 1350,
 8   1354 (11th Cir. 1982) (“Thus, when the parties [to litigation] submit a settlement to the court
 9   for approval, the settlement is more likely to reflect a reasonable compromise of disputed issues
10   than a mere waiver of statutory rights brought about by an employer’s overreaching.”).
11
                    2.     The Proposed Settlement Was Negotiated After Arm’s-Length
12                         Negotiations

13          Where both parties have conducted extensive investigation and discovery to assess the

14   strengths and weaknesses of a case, a court may find that the settlement was reached in an

15   informed, arm’s-length manner. See Collins v. Cargill Meat Sols. Corp., 274 F.R.D. 294, 302

16   (E.D. Cal. 2011). Counsel for the parties participated in a full-day mediation before a neutral

17   third party, Richard Sher of Sher Corwin Winters LLC, and the parties ultimately accepted a

18   mediator’s proposal. Moreover, no evidence suggests that collusion or bad faith exists to

19   undermine the propriety of this settlement. See Petrovic v. Amoco Oil Co., 200 F.3d 1140, 1149

20   (8th Cir. 1999); see also Rodriguez v. West Publ’g Corp., 563 F.3d 948, 965 (9th Cir. 2009)

21   (noting that the Ninth Circuit “put[s] a good deal of stock into the product of an arms-length,

22   non-collusive, negotiated resolution”).

23                  3.     The Proposed Settlement Fairly and Adequately Compensates the
                           Settlement Classes
24
            In assessing the amount offered in settlement, the Court typically weighs the relief
25
     obtained in the settlement against plaintiffs’ expected recovery. See, e.g., Ikuseghan v.
26
     Multicare Health Sys., 2016 WL 3976569, at *4 (W.D. Wash. July 25, 2016) (comparing value

     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                         NICHOLS KASTER PLLP
     OF SETTLEMENT - 18                                                 80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                             Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 19 of 26




 1   of settlement to possible recovery at trial); see also Harris v. Vector Mkt’g Corp., 2011 WL
 2   1627973, at *9 (N.D. Cal. Apr. 29, 2011) (stating that courts consider plaintiffs’ expected
 3   recovery balanced against the value of the settlement offer).
 4          Here, Plaintiffs’ counsel calculated the full potential recovery to be approximately
 5   $5,167,000, which assumes that the Court would have resolved all bona fide disputes in
 6   Plaintiff’s favor. There were many disputes that could have substantially reduced Plaintiff’s
 7   potential recovery, including the statute of limitations and tolling thereof, the proper multiplier
 8   for overtime, and the hours worked, among others. If the Court found that there was no
 9   liability, which was also a bona fide dispute between the parties, the recovery would be $0.
10   The $1,675,000 Gross Settlement Amount provides a significant recovery for Settlement Class
11   Members, with an individual average recovery of approximately $9,900, after the deduction of
12   attorneys’ fees and out-of-pocket litigation costs, settlement administration costs, the
13   contingency fund, and service payments. Considering the risks of continued litigation, this
14   recovery represents a sufficient amount to support preliminary approval. See In re Mego Fin.
15   Corp. Sec. Litig., 213 F.3d 454, 459 (9th Cir. 2000) (finding a recovery of 1/6 of the potential
16   recovery to be fair under the circumstances).
17
                    4.      Sufficient Discovery Was Undertaken Before Reaching the Proposed
18                          Settlement

19          Next, courts look to “whether the parties had enough information to make an informed

20   decision about the strength of their cases and the wisdom of settlement.” Rinky Dink Inc., 2015

21   WL 11234156, at *5. Completion of discovery is not necessary for approval of a class action

22   settlement, “as long as discovery allowed the parties to form a clear view of the strengths and

23   weaknesses of their cases.” Monterrubio v. Best Buy Stores, L.P., 291 F.R.D. 443, 454 (E.D.

24   Cal. 2013).   Here, the parties have exchanged written discovery requests and responses.

25   Defendant produced hundreds of documents, including company policies, job descriptions,

26   performance evaluations, and other documents related to Plaintiffs’ job duties; payroll data,

     showing Merchandisers’ weekly earnings and time-off from work; and timekeeping data for the
     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                           NICHOLS KASTER PLLP
     OF SETTLEMENT - 19                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                               Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 20 of 26




 1   post-reclassification period. Plaintiffs’ counsel has individually interviewed the majority of
 2   Opt-in Plaintiffs, who provided good-faith estimates of unpaid overtime worked. The parties
 3   exchanged detailed and thorough mediation memoranda with factual support and legal
 4   authority supporting their relative positions. This information combined is more than sufficient
 5   for the parties to have a clear view of the strengths and weaknesses of their liability and
 6   damages arguments.
 7
                    5.      The Parties’ Counsel Proposing Settlement Are Experienced in Class
 8                          and Collective Litigation

 9          Counsel for the parties are experienced wage and hour attorneys. (See Argument

10   Section I.C., supra; see also www.littler.com (Defendant’s Counsel’s website).) Counsel for

11   both sides have conducted a thorough investigation of the facts and law of the case and have

12   advised their respective clients regarding the settlement. See Wilson v. Venture Fin. Grp., Inc.,

13   2011 WL 219692, at *2 (W.D. Wash. Jan. 24, 2011) (preliminarily approving settlement where

14   the proponents of the settlement were experienced in the same type of litigation). Plaintiffs’

15   counsel believes the settlement is fair, reasonable and adequate, and in the best interests of the

16   proposed class.

17                  6.      Settlement Class Members Will Have an Opportunity to Object to or
                            Opt Out of the Settlement
18
            If the Court preliminarily approves the proposed settlement, each Settlement Class
19
     Member, as explained in the proposed Notices, will be given the opportunity to accept, to
20
     accept and object, or to reject/opt out of the settlement. Therefore, this opportunity weighs in
21
     favor of preliminary approval. See Wilson v. Venture Fin. Grp., Inc., 2011 WL 219692, at *2
22
     (W.D. Wash. Jan. 24, 2011) (finding settlement to be fair, in part, because each class member
23
     had the opportunity to opt out).
24
                    7.      Neither the Settlement Classes nor the Class Representatives Receive
25                          Unduly Preferential Treatment
26


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 20                                                  80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 21 of 26




 1          Under this factor, the Court determines whether the settlement provides preferential
 2   treatment to any class member. Harris v. Vector Mkt’g Corp., 2011 WL 1627973, at *9 (N.D.
 3   Cal. Apr. 29, 2011). The Ninth Circuit has recognized that service awards to named plaintiffs
 4   are permissible and do not render a settlement unfair or unreasonable. See Stanton v. Boeing
 5   Co., 327 F.3d 938, 977 (9th Cir. 2003). However, the court must examine whether there is a
 6   “significant disparity between the incentive awards and the payments to the rest of the class
 7   members such that it creates a conflict of interest.” Spann v. J.C. Penney Corp., 314 F.R.D.
 8   312, 328 (C.D. Cal. 2016) (internal quotations omitted). To do so, the court looks at the
 9   proportion of the payments with respect to the settlement amount, along with the actions that
10   the named plaintiffs have taken to protect the class, the degree to which the class benefitted
11   from those actions, and the amount of time and effort the named plaintiffs expended in
12   pursuing the litigation. Id. (internal quotations omitted).
13          Here, each Opt-in Plaintiff and Rule 23 California Settlement Class Member has
14   benefited from the work of Plaintiffs Rozeboom, LaValley and Alcantar. Plaintiffs request
15   preliminary approval of a service payment of $5,000 each to Plaintiff Rozeboom and Plaintiff
16   LaValley, who are the two original Named Plaintiffs.          Named Plaintiffs Rozeboom and
17   LaValley were instrumental in commencing this litigation by participating in Plaintiffs’
18   counsel’s investigation and serving as Named Plaintiffs to commence the lawsuit. (Desai Decl.
19   at ¶ 12.) Further, they actively participated in the case by responding to written discovery and
20   by communicating with and providing information to counsel in preparation for mediation. (Id.)
21   The Ninth Circuit has approved similar service awards in proportion to the overall settlement
22   amount. See, e.g., In re Mego Fin. Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000)
23   (approving incentive awards of $5,000 each to two class representatives in a settlement of
24   $1.725 million).     Moreover, with regard to Plaintiff Alcantar, she provided important
25   information to Plaintiffs’ counsel, allowing for Plaintiffs to add the putative California Rule 23
26   claims in the First Amended Complaint.           (Id. at ¶ 13.)   Without her participation and


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                          NICHOLS KASTER PLLP
     OF SETTLEMENT - 21                                                  80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                              Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 22 of 26




 1   willingness to serve as the Class Representative, the putative California Rule 23 allegations
 2   may not have been possible to include during the settlement negotiations and ultimately the
 3   First Amended Complaint. Accordingly, the proposed $2,000 service payment for Plaintiff
 4   Alcantar is reasonable and should be preliminarily approved.
 5                  8.      Plaintiffs’ Counsel’s Proposed Fee Request Is Not Excessive
 6          If the class action settlement includes an award of attorneys’ fees, then the Court must
 7   evaluate the fee award in the overall context of the settlement. Ontiveros v. Zamora, 2014 WL
 8   3057506, at *15-16 (E.D. Cal. July 7, 2014) (internal quotations omitted). The Court “ha[s] an
 9   independent obligation to ensure that the award, like the settlement itself, is reasonable, even if
10   the parties have already agreed to an amount.” In re Bluetooth Headset Prods. Liab. Litgi., 654
11   F.3d 935, 941 (9th Cir. 2011). The Court may defer ruling on the reasonableness of the
12   proposed attorneys’ fee pending the final Fairness Hearing. The Ninth Circuit has established a
13   benchmark award for attorneys’ fees of twenty-five percent of the common fund. See Torrisi v.
14   Tucson Elec. Power Co., 8 F.3d 1370, 1376 (9th Cir. 1993). The Court may reserve its ruling
15   on attorneys’ fees pending the final approval hearing. See Hanson, 2018 WL 3630284, at *5
16   (reserving its ruling until review of plaintiff’s motion for attorney’s fees was filed); see also
17   Ontiveros v. Zamora, 2014 WL 3057506, at *15-16 (E.D. Cal. July 7, 2014).
18          Here, Plaintiff’s counsel have agreed to limit their fee to the benchmark amount of 25%
19   of the Gross Settlement and will petition the Court for fees and costs in connection with final
20   approval. As they will more fully explain in their petition for fees, Plaintiffs’ counsel’s fees
21   should be approved because counsel achieved an excellent result for Plaintiffs and the proposed
22   class and Plaintiffs’ counsel litigated this case on a strictly contingency basis and took on risk
23   that it would not be paid for any of its efforts. Plaintiffs’ counsel also spent considerable time
24   and effort in prosecuting Plaintiffs’ and the proposed class’s claims, accruing approximately
25   $330,000 in fees to date, based on a preliminary review of contemporaneous time records.
26


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                           NICHOLS KASTER PLLP
     OF SETTLEMENT - 22                                                   80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                               Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 23 of 26




 1   (Desai Decl. at ¶ 14.) At this time, Plaintiffs’ counsel requests that the Court defer ruling on
 2   this issue until Plaintiffs’ counsel files a full fee petition at the time of final approval.
 3           D.      The Court Should Approve the Parties’ Rule 23 Notices.
 4           The content of the proposed Rule 23 Notices fully complies with due process and Rule
 5   23. (Exs. 2-4, FLSA Notice, Rule 23 Notice, and FLSA and Rule 23 Notice.) Pursuant to the
 6   Federal Rules, notice must provide:
 7

 8           [T]he best notice that is practicable under the circumstances, including individual notice
             to all members who can be identified through reasonable effort. The notice may be by
 9           one or more of the following: United States mail, electronic means, or other appropriate
             means. The notice must concisely and clearly state in plain, easily understood
10           language: (i) the nature of the action; (ii) the definition of the class certified; (iii) the
             class claims, issues, or defenses; (iv) that a class member may enter an appearance
11           through an attorney if the member so desires; (v) that the court will exclude from the
12           class any member who requests exclusion; (vi) the time and manner for requesting
             exclusion; and (vii) the binding effect of a class judgment on members under Rule
13           23(c)(3).

14   Fed. R. Civ. P. 23(c)(2)(B).

15           The Rule 23 Notice proposed here satisfies each of these requirements. It describes the

16   nature of the action, the class certified, the claims and defenses, the terms of the settlement,

17   provides a detailed explanation of how class members can participate, exclude themselves

18   from, or object to the settlement, informs the class members about their specific settlement

19   offers and allocation of attorneys’ fees, provides specific information regarding the date, time,

20   and place of the final approval hearing, and explains the binding effect of a class judgment.

21   Accordingly, the detailed information in the proposed Notice is more than adequate to put

22   Settlement Class Members on notice of the proposed settlement and is within the requirements

23   of Rule 23(c)(2)(B).

24                                              CONCLUSION

25           This settlement resulted from an arm’s-length negotiation between counsel, which

26   resolves a bona fide dispute over alleged unpaid overtime wages. The settlement is fair,


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                               NICHOLS KASTER PLLP
     OF SETTLEMENT - 23                                                       80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                                   Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 24 of 26




 1   reasonable, and adequate pursuant to Rule 23 and the FLSA. Accordingly, the parties jointly
 2   and respectfully request that this Court preliminarily approve the parties’ settlement agreement
 3   and enter the parties’ proposed Order providing for: (1) preliminary approval of the settlement;
 4   (2) certification of the proposed Rule 23 California Settlement Class for purposes of settlement;
 5   (3) appointment of Nichols Kaster, PLLP as Class Counsel; (4) approval of the form and
 6   distribution method of the proposed Notices of Settlement; and (5) scheduling of a final
 7   approval hearing on the question of whether the proposed settlement should be finally approved
 8   as fair, reasonable, and adequate as to the members of the Rule 23 California Settlement Class
 9   and FLSA Collective.
10           DATED this 24th day of January, 2019.
11                                        NICHOLS KASTER, PLLP
12                                        By: /s/Reena I. Desai
                                              Reena I. Desai*
13
                                              Rebekah L. Bailey*
14                                            Caroline E. Bressman*
                                              4600 IDS Center
15                                            80 South Eighth Street
                                              Minneapolis, MN 55402
16                                            Telephone: (612) 256-3200
                                              Facsimile: (612) 215-6870
17
                                              rdesai@nka.com
18                                            bailey@nka.com
                                              cbressman@nka.com
19                                            *Admitted Pro Hac Vice
20                                             TERRELL MARSHALL LAW
                                               GROUP PLLC
21
                                               /s/Toby Marshall
22                                             Toby Marshall, WSBA # 32726
                                               936 North 34th Street, Suite 300
23                                             Seattle, WA 98103
                                               Telephone: (206) 816-6603
24                                             Facsimile: (206) 350-3528
25                                             tmarshall@terrellmarshall.com

26                                             Attorneys for Plaintiffs, the FLSA Collective, and the
                                               Putative Class Members

     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                                         NICHOLS KASTER PLLP
     OF SETTLEMENT - 24                                                 80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                             Minneapolis, MN 55402
            Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 25 of 26




 1

 2                                     LITTLER MENDELSON, P.C.
                                       /s/ Breanne S. Martell
 3                                     Breanne Sheetz Martell, WSBA # 39632
                                       Email: bsmartell@littler.com
 4                                     One Union Square
                                       600 University Street, Suite 3200
 5
                                       Seattle, Washington 98101
 6                                     Telephone: (206) 623-3300
                                       Facsimile: (206) 447-6965
 7
                                       Attorneys for Defendant Dietz & Watson, Inc.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     JOINT MOTION FOR
     PRELIMINARY APPROVAL
                                                               NICHOLS KASTER PLLP
     OF SETTLEMENT - 25                                       80 South Eighth Street, Ste. 4600
     CASE NO. 2:17-CV-01266-RAJ                                   Minneapolis, MN 55402
       Case 2:17-cv-01266-RAJ Document 88 Filed 01/24/19 Page 26 of 26



                                CERTIFICATE OF SERVICE

       I hereby certify that on the date stated below, I caused the following document(s):

            Joint Motion for Preliminary Approval of FLSA and Rule 23 Settlement

       to be filed electronically with the Clerk of Court through CM/ECF, and that CM/ECF

will send an e-notice of the electronic filing to all counsel of record. Those parties who have

not registered for CM/ECF or those unable to accept electronic service will receive a copy of

the foregoing via U.S. Mail.



DATED: January 24, 2019                              /s/Reena I. Desai
                                                     Reena I. Desai




CERTIFICATE OF SERVICE – 1                                            NICHOLS KASTER, PLLP
CASE NO. 2:17-cv-01266-RAJ                                           80 South Eighth Street, Ste. 4600
                                                                         Minneapolis, MN 55402
